Citation Nr: 0804570	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to a temporary total disability evaluation 
for treatment of a service-connected disability requiring 
convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to May 
2004, with four months prior service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
right knee, right ankle and right foot conditions.  It is 
also on appeal from a January 2006 rating decision that 
denied a temporary total disability evaluation for treatment 
of a service-connected disability requiring convalescence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran submitted copies of VA treatment 
records dated in February and May 2006.  She did not submit a 
waiver of initial consideration of this evidence by the RO.  
She failed to respond to November 2007 correspondence from 
the Board giving her another opportunity to provide such a 
waiver.  

In February 2007, the veteran submitted VA treatment records 
dated in October 2006, along with a waiver of their review by 
the RO.  However, these documents do not include the February 
and May 2006 records whose review by the RO she has not 
waived.  

In light of Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) and 
VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board finds 
that prior to the Board's appellate review, the RO should 
consider the 

additional VA treatment records received in May 2006, as well 
as any other evidence received since the most recent 
adjudication by the RO, a May 2006 Statement of the Case 
(SOC).

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:


Readjudicate the appellant's claims for 
service connection for right knee, 
right ankle and right foot conditions, 
and a temporary total disability 
evaluation for treatment of a service-
connected disability requiring 
convalescence.  Consider all evidence 
received without a waiver by VA in May 
2006, as well as any other evidence 
added to the record since the issuance 
of the May 2006 SOC.  If any part of 
the decision is adverse to the 
appellant, provide her and her 
representative an SSOC, which reflects 
consideration of the evidence added to 
the record since the May 2006 SOC.  A 
reasonable period of time for a 
response should be afforded.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



